Title: From Thomas Jefferson to Seth Jenkins, 21 June 1791
From: Jefferson, Thomas
To: Jenkins, Seth



Sir
Philadelphia June 21. 1791.

According to my promise when I had the pleasure of seeing you at Hudson, I have examined my notes made when I was at Bordeaux and find that the lowest priced white wines of that canton cost 75 livres the ton, which contains 1000 French pints, their pint almost exactly our quart: that they yeild from a fifth to a sixth of spirit on distillation, and that the smallest wines make the best brandy. According to this a ton will yeild 200 quarts or 50 gallons of spirit, which will be 30 sous or ⅔ New York money the gallon. I think you told me this was the price of a gallon of molasses now in the West Indies. It is then to be considered whether a saving may not be made in the freight, and a gain by the superior quality of the spirit distilled from wine. You have probably a correspondent at Bordeaux: if not, and you cannot readily get one well recommended, you may safely address yourself to Mr. Fenwick a native of Maryland, consul at Bordeaux for the United states, who is an honest man, and pretty well acquainted with the subject of wines.
I inclose you one of my reports on the whale and cod fisheries, and will be obliged to you if, in reading it, you will have a pen in your hand, and make notes, ever so roughly, of any errors you may discover in it, and any new facts you can furnish me with, and be so obliging as to send me the notes. I am with great esteem Sir Your most obedient humble servt,

Th: Jefferson

